DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NI et al. (US Pub. No. 2020/0267638 A1).

	Regarding claim 1 NI teaches a method for providing network services to a mobile device operating in a visited network (see Fig. 4, UE as a mobile device); comprising:
	receiving, by a mobility function in the visited network, from the mobile device, a message identifying requested network slice assistance information (see Fig. 401; VPLMN has a functionality of mobility function ; further see [0095]… VPLMN directly sends a network slice selection request (i.e. here network slice assistance information )…Step 401. UE sends a first service request message to an AN node of a VPLMN, where the first service request message includes at least an identifier of the UE, a service type, or an access point name (APN), and the identifier of the UE may be a temporary identifier of the UE or an IMSI of the UE …..);
	obtaining identification of a session management function in a home network for the mobile device, wherein the obtaining is performed querying a network repository function in the home network for the mobile device with the requested network slice assistance information (see [0095] step 405; further see Fig. 4 HPLMN has a functionality of session management function and repository function (i.e. database #406)); and
	providing the identification of the session management function in the home network to a session management function in the visited network (see Fig. 4 and [0095] step 408… a slice selection response message which includes information about the second network slice instance selected in the HPLMN for the UE by the second SSF device, the information about the second network slice instance includes: a slice type of the second network slice instance and/or an ID of the second network slice instance and/or an identifier of a second SM function of the second network slice instance, the information about the second network slice instance is used to instruct a first SM function in the first network slice instance to address the second SM function in the second network slice instance and interact with the second SM function to establish a session connection, and the identifier of the second SM function may be an IP address of the second SM function).

	Regarding claim 2 NI teaches claim 1, further including: caching, by the mobility function in the visited network, a network slice information context of the mobile device during a registration of the mobile device in the visited network; see Fig. 2 and [0078- 0082] about sending (i.e. from VPLMN), by the first SSF device, a network slice selection request to a second SSF device of an HPLMN, where the network slice selection request is used to request the second SSF device of the HPLMN to select a second network slice instance in the HPLMN for the UE, and receiving, by the first SSF device, a slice selection response message sent by the second SSF device, where the slice selection response message includes information about the second network slice instance selected in the HPLMN for the UE by the second SSF device, and the information about the second network slice instance is used to instruct a first SM function in the first network slice instance to address a second SM function and interact with the second SM function to establish a session connection (i.e. this way temporary store the information by VPLMN (having functionality of mobility function) for establishing session connection (i.e. registration) ); see [0082].

	Regarding claim 3 NI teaches a communication apparatus comprising a processor for providing network services to a mobile device operating in a visited network; wherein the processor is configured for (see Fig. 1 , #serving gateway (s-gw) under VPLMN (as a communication apparatus); see [0076].. UE (mobile device) establishes an S8 bearer between an S-GW network element of a VPLMN and a PDN gateway (P-GW) of an HPLMN by using a serving gateway (S-GW) of the VPLMN); comprising:
	receiving, from the mobile device, a message identifying requested network slice assistance information (see Fig. 401; VPLMN has a functionality of mobility function ; further see [0095]… VPLMN directly sends a network slice selection request (i.e. here network slice assistance information )…Step 401. UE sends a first service request message to an AN node of a VPLMN, where the first service request message includes at least an identifier of the UE, a service type, or an access point name (APN), and the identifier of the UE may be a temporary identifier of the UE or an IMSI of the UE …..);
	obtaining identification of a session management function in a home network for the mobile device, wherein the obtaining is performed querying a network repository function in the home network for the mobile device with the requested network slice assistance information (see [0095] step 405; further see Fig. 4 HPLMN has a functionality of session management function and repository function (i.e. database #406)); and
	providing the identification of the session management function in the home network to a session management function in the visited network (see Fig. 4 and [0095] step 408… a slice selection response message which includes information about the second network slice instance selected in the HPLMN for the UE by the second SSF device, the information about the second network slice instance includes: a slice type of the second network slice instance and/or an ID of the second network slice instance and/or an identifier of a second SM function of the second network slice instance, the information about the second network slice instance is used to instruct a first SM function in the first network slice instance to address the second SM function in the second network slice instance and interact with the second SM function to establish a session connection, and the identifier of the second SM function may be an IP address of the second SM function).

	Regarding claim 4 NI teaches claim 3, wherein the processor is further configured for: caching, by the mobility function in the visited network, a network slice information context of the mobile device during a registration of the mobile device in the visited network; see Fig. 2 and [0078- 0082] about sending (i.e. from VPLMN), by the first SSF device, a network slice selection request to a second SSF device of an HPLMN, where the network slice selection request is used to request the second SSF device of the HPLMN to select a second network slice instance in the HPLMN for the UE, and receiving, by the first SSF device, a slice selection response message sent by the second SSF device, where the slice selection response message includes information about the second network slice instance selected in the HPLMN for the UE by the second SSF device, and the information about the second network slice instance is used to instruct a first SM function in the first network slice instance to address a second SM function and interact with the second SM function to establish a session connection (i.e. this way temporary store the information by VPLMN (having functionality of mobility function) for establishing session connection (i.e. registration) ); see [0082].

	Regarding claim 5 NI teaches a computer program product comprising a computer readable memory having code stored thereupon, the code, when executed, causing a processor to implement a method for providing network services to a mobile device operating in a visited network; comprising (see Fig. 1 and 4, UE as a mobile device and s-gw has a processor); comprising:
	receiving, by a mobility function in the visited network, from the mobile device, a message identifying requested network slice assistance information (see Fig. 401; VPLMN has a functionality of mobility function ; further see [0095]… VPLMN directly sends a network slice selection request (i.e. here network slice assistance information )…Step 401. UE sends a first service request message to an AN node of a VPLMN, where the first service request message includes at least an identifier of the UE, a service type, or an access point name (APN), and the identifier of the UE may be a temporary identifier of the UE or an IMSI of the UE …..);
	obtaining identification of a session management function in a home network for the mobile device, wherein the obtaining is performed querying a network repository function in the home network for the mobile device with the requested network slice assistance information (see [0095] step 405; further see Fig. 4 HPLMN has a functionality of session management function and repository function (i.e. database #406)); and
	providing the identification of the session management function in the home network to a session management function in the visited network (see Fig. 4 and [0095] step 408… a slice selection response message which includes information about the second network slice instance selected in the HPLMN for the UE by the second SSF device, the information about the second network slice instance includes: a slice type of the second network slice instance and/or an ID of the second network slice instance and/or an identifier of a second SM function of the second network slice instance, the information about the second network slice instance is used to instruct a first SM function in the first network slice instance to address the second SM function in the second network slice instance and interact with the second SM function to establish a session connection, and the identifier of the second SM function may be an IP address of the second SM function).

	Regarding claim 6 NI teaches claim 5, wherein the method further includes: caching, by the mobility function in the visited network, a network slice information context of the mobile device during a registration of the mobile device in the visited network; see Fig. 2 and [0078- 0082] about sending (i.e. from VPLMN), by the first SSF device, a network slice selection request to a second SSF device of an HPLMN, where the network slice selection request is used to request the second SSF device of the HPLMN to select a second network slice instance in the HPLMN for the UE, and receiving, by the first SSF device, a slice selection response message sent by the second SSF device, where the slice selection response message includes information about the second network slice instance selected in the HPLMN for the UE by the second SSF device, and the information about the second network slice instance is used to instruct a first SM function in the first network slice instance to address a second SM function and interact with the second SM function to establish a session connection (i.e. this way temporary store the information by VPLMN (having functionality of mobility function) for establishing session connection (i.e. registration) ); see [0082].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468